DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 06/22/2020 and 11/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
3.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.
	
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are 
“first transmission unit configured to,” “issuing unit configured to,” “management unit configured to,” “second transmission unit configured to,” “processing unit configured to,” “transmission unit configured to,” “acquisition unit configured to,” “determining unit configured to,” “third transmission unit configured to” “forth transmission unit configured to” in claims 1-14 “issuing unit configured to,” “management unit configured to” in claim 15. 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
5		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Limitations “first transmission unit configured to,” “issuing unit configured to,” “management unit configured to,” “second transmission unit configured to,” “processing unit configured to,” “transmission unit configured to,” “acquisition unit configured to,” “determining unit configured to,” “third transmission unit configured to” “forth transmission unit configured to” in claims 1-14 “issuing unit configured to,” “management unit configured to” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “first transmission unit configured to,” “issuing unit configured to,” “management unit configured to,” “second transmission unit configured to,” “processing unit configured to,” “transmission unit configured to,” “acquisition unit configured to,” “determining unit configured to,” “third transmission unit configured to” “forth transmission unit configured to” in claims 1-14 “issuing unit configured to,” “management unit configured to” in claim 15  to perform corresponding functions. However, the specification does not disclose corresponding algorithm (e.g., Mathematical formula, flow chart etc. MPEP§ 2181(II) (B)) which is requirement for computer implemented limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph stated in MPEP§ 2181(II) (B).

Examiner’s Note: In addition to the 112(f) issues, Applicant recommended to add “a memory” and “a processor” in claims 1 and 15 avoid 101 issue associated with software per se.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri et al. (US 2011/0235085 hereinafter referred to a Jazayeri), in view of Katano (US 2010/0265529 hereinafter referred to as Katano).


Jazayeri teaches:
“A management system comprising a management apparatus operable to manage a device in association with a service, the device, and a server operable to provide the service” (Fig. 6,  and [0027], A system comprising a cloud print service, anonymous registration module, registration manager, cloud aware printer etc. associated with cloud  print service. The cloud print service is provided by the cloud print server). 
“wherein the device comprises: a first transmission unit configured to transmit to the management apparatus a request to register the device,” (Jazayeri [0156] [0012] [0027], a registration requester of the printer transmitting a registration request to the cloud print service. The registration request is intended to register the printer with the cloud print service). 
“the management apparatus comprises: an issuing unit configured to, after receiving the request to register the device from the device, issue service-specific identification information for identifying the device in the server; and” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
“a management unit configured to manage the service-specific identification information issued by the issuing unit in association with the service, and” (Jazayeri [0164] a printer matched for managing the claim code provided by the claim code provider of the cloud print service).
Jazayeri does not teach:
“wherein the issuing unit issues common service-specific identification information for grouped services among a plurality of services.” 
Katano teaches: 
“wherein the issuing unit issues common service-specific identification information for grouped services among a plurality of services.”(Katano [0062] [063], assigning group ID for grouped print jobs of plurality print jobs. The group ID or group print job name with special character assigned for similar print jobs). 
Jazayeri and Katano teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include assigning group ID for similar print jobs as disclosed by Katano, such inclusion helps to manage print jobs by grouping them and  associating with a particular user account (Katano [0065][0066]). 

Regarding claim 15,
Jazayeri teaches:
“A management apparatus operable to manage a device and a service in association with each other, the apparatus comprising:” (Fig. 6,  and [0027], A system comprising a cloud print service, anonymous registration module, registration manager, cloud aware printer etc. associated with cloud  print service. The cloud print service is provided by the cloud print server). 
“an issuing unit configured to, after receiving the request to register the device from the device, issues service-specific identification information for identifying the device in a server that provides the service; and” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by a claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
“a management unit configured to manage the service-specific identification information issued by the issuing unit in association with the service” (Jazayeri [0164] a printer matcher for managing the claim code provided by the claim code provider of the cloud print service).
Jazayeri does not teach:
“wherein the issuing unit issues common service-specific identification information for grouped services among a plurality of services.” 
Katano teaches: 
“wherein the issuing unit issues common service-specific identification information for grouped services among a plurality of services.”(Katano [0062] [063], assigning group ID for grouped print jobs of plurality print jobs. The group ID or group print job name with special character assigned for similar print jobs). 
Jazayeri and Katano teach managing a printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include assigning group ID for similar print jobs as disclosed by 

Regarding claim 16,
Jazayeri teaches:
“A management method executed in a management system comprising a management apparatus operable to manage a device in association with a service, the device, and a server operable to provide the service” (Fig. 6,  and [0027], A system comprising a cloud print service, anonymous registration module, registration manager, cloud aware printer etc. associated with cloud  print service. The cloud print service is provided by the cloud print server). 
“wherein the device: transmits to the management apparatus a request to register the device, and- 34 -10199753US01/P220-0368US” (Jazayeri [0156] [0012] [0027], a registration requester of the printer transmitting a registration request to the cloud print service. The registration request is intended to register the printer with the cloud print service). 
“the management apparatus: after receiving the request to register the device from the device, issues service-specific identification information for identifying the device in the server; and”(Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by a claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
“manages the issued service-specific identification information and the service in association” (Jazayeri [0164] a printer matcher of the printer anonymous printer module managing the claim code provided by the claim code provider of the cloud print service).
Jazayeri does not teach:
“wherein common service-specific identification information is issued for grouped services among a plurality of services.” 
Katano teaches: 
“wherein common service-specific identification information is issued for grouped services among a plurality of services.”(Katano [0062] [063], assigning group ID for grouped print jobs of plurality print jobs. The group ID or group print job name with special character assigned for similar print jobs). 
Jazayeri and Katano teach managing a printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include assigning group ID for similar print jobs as disclosed by Katano, such inclusion helps to manage print jobs by grouping them and  associating with a particular user account (Katano [0065][0066]). 

Regarding claim 17. 
Jazayeri teaches:
“A management method executed in a management apparatus operable to manage a device and a service in association with each other “Fig. 6,  and [0027], A system comprising a cloud print service, anonymous registration module, registration manager, cloud aware printer etc. associated with cloud  print service. The cloud print service is provided by the cloud print server). 
“the method comprising: after receiving the request to register the device from the device, issuing service-specific identification information for identifying the device in a server that provides the service; and” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by a claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
“managing the issued service-specific identification information and the service in association” (Jazayeri [0164] a printer matcher of the printer anonymous printer module managing the claim code provided by the claim code provider of the cloud print service).
Jazayeri does not teach:
“wherein common service-specific identification information is issued for grouped services among a plurality of services.” 
Katano teaches: 
“wherein common service-specific identification information is issued for grouped services among a plurality of services.”(Katano [0062] [063], assigning group ID for grouped print jobs of plurality print jobs. The group ID or group print job name with special character assigned for similar print jobs). 
Jazayeri and Katano teach managing a printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 18, 
Jazayeri teaches:
“A non-transitory computer-readable storage medium storing a program for causing a computer” (Jazayeri [0010], a computer readable store medium comprising executable code).
“to operate to after receiving the request to register the device from the device, issue service-specific identification information for identifying the device in a server that provides the service; and” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by a claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
“manage the issued service-specific identification information and the service in association” (Jazayeri [0164] a printer matcher of the printer anonymous printer module managing the claim code provided by the claim code provider of the cloud print service).
Jazayeri does not teach:
“wherein common service-specific identification information is issued for grouped services among a plurality of services.” 

“wherein common service-specific identification information is issued for grouped services among a plurality of services.”(Katano [0062] [063], assigning group ID for grouped print jobs of plurality print jobs. The group ID or group print job name with special character assigned for similar print jobs). 
Jazayeri and Katano teach managing a printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include assigning group ID for similar print jobs as disclosed by Katano, such inclusion helps to manage print jobs by grouping them and  associating with a particular user account (Katano [0065][0066]). 

Regarding claim 2, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
Jazayeri teaches:
“wherein the issuing unit issues, to a service different from the grouped services among the plurality of services, service-specific identification information different from the service- specific identification information issued to the grouped services” (Jazayeri [0164], the claim code printer ID assigned  for the printer for performing registration service. Therefore, the claim code and printer ID are not assigned to the group print jobs).

Regarding claim 3, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
Jazayeri teaches:
rther comprising: a second transmission unit configured to transmit the service-specific identification information issued by the issuing unit to the server” (Jazayeri [0164], a user device transmitting the provided claim code to cloud print service. The cloud print service running on cloud print server as discussed with respect to claim 1). 
  
Regarding claim 4, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
Jazayeri teaches:
“wherein the server further comprises: a processing unit configured to process a job relating to the device based on the service-specific identification information transmitted by the second transmission unit” (Jazayeri [0164][00165], a printer matcher associates the printer with a user account based on received claim code from the user device. The printer matcher also provides claim confirmation message that indicate the printer has successfully been registered with the user’s account). 

Regarding claim 11, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
Jazayeri teaches
“further comprising a third transmission unit configured to transmit information related to the service to the device after the issuing unit issues the service-specific identification information” (Jazayeri [0167], transmitting authentication credential or credential message to the printer after the printer successfully resisted. The printer registered based on claim code and printer ID as discussed with respect to claims 1 and 4). 

Jazayeri teaches
“wherein the request to register the device includes device information of the device, the management unit further manages the device information identifiably for each device” (Jazayeri [0203] [0204] [0165] the registration request contains additional information of the printer to be registered with user’s account, and receiving successful registration confirmation. The printer matcher providing registration confirmation after successfully registering the printer with the user’s account as requested).  

Regarding claim 13, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
Jazayeri teaches
“wherein the device further comprises: - 33 -10199753US01/P220-0368US a fourth transmission unit configured to transmit to the management apparatus a request to remove registration of the device, and wherein, upon receiving from the device a request to remove registration of the device, the management unit removes the device information from the registration.” (Jazayeri [0195], various printer de-registration options from the print service. A user may initiate de-registration request in order to delete the printer’s stored information during the registration process).  

Regarding claim 14 the combination of Jazayeri and Katano teaches all the limitations of claim 13.
Jazayeri teaches:
(Jazayeri [0157] [0192], the provided claim code will expire and invalid after the time-to-live (TTL). If the claim code expired, the printer registration process may end. Furthermore, Jazayeri [0195] teaches various printer de-registration options from the print service. A user may initiate de-registration request in order to delete the printer’s stored information during the registration process).  

10.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri et al. (US 2011/0235085 hereinafter referred to a Jazayeri), in view of Katano (US 2010/0265529 hereinafter referred to as Katano), further in view of Nogawa (US 2018/0212950 hereinafter referred to as Nogawa).

Regarding claim 5, the combination of Jazayeri and Katano teaches all the limitations of claim 1.
The combination of Jazayeri and Katano does not teach:
“wherein the server further comprises: a transmission unit configured to transmit to the management apparatus a request to register the service, and wherein, upon receiving the request to register the service, the issuing unit issues the service-specific identification information”
Nogawa teaches:
“wherein the server further comprises: a transmission unit configured to transmit to the management apparatus a request to register the service, and wherein, upon receiving the request to register the service, the issuing unit issues the service-specific identification information” (Nogawa [0068] [0069] [0060], a service provision server transmitting a printer ID and user ID to management server for associating management ID, the user ID, mail address and printer ID and storing in the memory. The printer ID proved as registered printer by management server).
Jazayeri, Katano and Nogawa teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Katano to include a feature register print service information associated with a user as disclosed by Nogawa, such registration associates a user with a particular printer (Nogawa [0094]). 

Regarding claim 6, the combination of Jazayeri, Katano and Nogawa teaches all the limitations of claim 5.
The combination of Jazayeri and Katano does not teach:
“wherein the server further comprises: an acquisition unit configured to acquire information issued by the management apparatus, and wherein the request to register the service includes the information issued by the management apparatus and acquired by the acquisition unit and information unique to the server.”
Nogawa teaches:
“wherein the server further comprises: an acquisition unit configured to acquire information issued by the management apparatus, and wherein the request to register the service includes the information issued by the management apparatus and acquired by the acquisition unit and information unique to the server.” (Nogawa [0068] [0065], the service provisioning server transmitting the printer ID along with the user ID to the management server. The service provisioning server previously received the printer ID from the management server as a response to printer inquiry).
Jazayeri, Katano and Nogawa teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Katano to transmit printer ID along with user information to be registered by the management server as disclosed by Nogawa, such inclusion helps to provide a service to the user using the registered printer associated with the user information (Nogawa [0069]). 

Regarding claim 7, the combination of Jazayeri, Katano and Nogawa teaches all the limitations of claim 6.
The combination of Jazayeri and Katano does not teach:
“wherein the information unique to the server includes identification information of the service provided by the server”
Nogawa teaches:
“wherein the information unique to the server includes identification information of the service provided by the server” (Nogawa Fig. 7A and [0085], the user information is user identification at the service provision service. he user identification for different services provided by the service provision server).
Jazayeri, Katano and Nogawa teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Katano use a user information by service provision server as 

Regarding claim 8, the combination of Jazayeri, Katano and Nogawa teaches all the limitations of claim 6.
Nogawa teaches
“wherein the information issued by the management apparatus includes the service-specific identification - 32 -10199753US01/P220-0368US information already issued by the issuing unit” (Nogawa [0068] [0065], the service provisioning server transmitting the registered printer ID along with the user ID to the management server. The service provisioning server previously received the printer ID from the management server as a response to printer inquiry).
Jazayeri, Katano and Nogawa teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Katano to transmit printer ID along with user information to be registered by the management server as disclosed by Nogawa, such inclusion helps to provide a service to the user using the registered printer associated with the user information (Nogawa [0069]). 

Regarding claim 9, the combination of Jazayeri, Katano and Nogawa teaches all the limitations of claim 6.
Nogawa teaches:
(Nogawa [0054], the service provision server receive temporary account registration notification from the management server).
Jazayeri, Katano and Nogawa teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Katano to receive temporary registration notification from the management server as disclosed by Nogawa in order to indicate a temporary account information has been registered (Nogawa [0054]). 

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri et al. (US 2011/0235085 hereinafter referred to a Jazayeri), in view of Katano (US 2010/0265529 hereinafter referred to as Katano), further in view of Nogawa (US 2018/0212950 hereinafter referred to as Nogawa), further in view of Lynton (US 2003/0149573 hereinafter referred to as Lynton).

Regarding claim 10, the combination of Jazayeri, Katano and Nogawa teaches all the limitations of claim 6.
The combination of Jazayeri, Katano and Nogawa does not teach
“wherein the management apparatus further comprises: a determining unit configured to determine whether to issue the service- specific identification information based on the request to register the service, and wherein the issuing unit issues the service-specific identification information in a case where issuing the service-specific identification information is determined by the determining unit, and does not issue the service-specific identification information in a 
Lloyd teaches: 
“wherein the management apparatus further comprises: a determining unit configured to determine whether to issue the service- specific identification information based on the request to register the service, and” (Lynton [0035][0038], a registration server determines to register or not to register a device based on registration request received from the device. The device’s ID also used if the device is previously unregister device. The registration server also assign new device ID for unregistered device and providing the device ID).
“wherein the issuing unit issues the service-specific identification information in a case where issuing the service-specific identification information is determined by the determining unit, and” (Lynton [0038] The registration server also assign new device ID for unregistered device and providing the device ID).
“does not issue the service-specific identification information in a case where not issuing the service-specific identification information is determined by the determining unit” (Lynton [0035] [0038], already registered device will not be registered when registration request is received from the device. Lynton also disclosed assigning device ID for unregistered device. Therefore, device ID won’t be provided when registration request is received from the registered device). 
Jazayeri, Katano, Nogawa and Lynton teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri, Katano and Nogawa to include a feature to determine .
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teaches printer registration and print service management.
Mori ( US 10,521,167)
Takahashi et al. (US 2019/0129669)
Suzuki et al. (US 2015/0036191)
Tanaka (US 2015/0015908)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454